              Case 2:21-mj-00235 Document 4 Filed 02/05/21 Page 1 of 3


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                       :          CRIMINAL
                                               :
               v.                              :
                                               :          NO. MAG NO. 21-235-M
       JAMES DOUGLAS RHAM, Jr.                 :

                              CONDITIONS OF RELEASE ORDER

                                                   BAIL

Defendant is released on bail in the amount of: $ 100,000
          x      O/R
                cash
                 secured by:
                        % cash
                        property at:
                       Clerk’s office requirements are not waived. Execute an Agreement to Forfeit
the Property stated above with a copy of the deed as indicia of ownership.

                                      PRETRIAL SERVICES

       Defendant shall report to Pretrial Services:
                  X       as directed by Pretrial Services.
                        times per week in person.
                        times per week via telephone.

      Defendant shall attend mental health services under the guidance and supervision of Pretrial
      Services.
  X Defendant shall submit to random drug testing as directed by Pretrial Services.
__X__ Defendant shall refrain from excessive use of alcohol or from any use of a narcotic drug or
      other controlled substance, as defined in Section 102 of the Controlled Substances Act, 21
      U.S.C. § 802, without a prescription by a licensed medical practitioner.
      Defendant shall undergo drug/alcohol treatment if necessary as determined by Pretrial
      Services.
      Defendant shall submit to location monitoring at the following address:


       _____________________________________________________________________


                This Court, based upon evidence that Defendant has adequate financial resources,
       finds that he/she shall pay all or part of the cost of the court-ordered monitoring program, in an
       amount to be specified by Pretrial Services.

              Curfew. You are restricted to your residence every day from_______ to ________,
       during which electronic monitoring will be in place, or as directed by the pretrial services
       office or supervising officer.
                Case 2:21-mj-00235 Document 4 Filed 02/05/21 Page 2 of 3


               Home Detention. You are restricted to your residence at all times except for
       employment; education; religious services; medical, substance abuse, or mental health
       treatment; attorney visits; court appearances; court-ordered obligations; or other activities
       approved in advance by the pretrial services office or supervising officer;

                Home Incarceration. You are restricted to 24-hour-a-day lock-down at your
       residence except for medical necessities and court appearances or other activities
       specifically approved by the court.

                                             PASSPORT

            X     Defendant shall surrender and/or refrain from obtaining a passport.

                                              TRAVEL

             Travel is restricted to the Eastern District of Pennsylvania.
          XX    Travel is restricted to the __Eastern District of Pennsylvania, and the District of
New Jersey. The defendant may travel to the District of Columbia only for case-related
appearances and may not enter the District of Columbia at any other time.
             Unless prior permission is granted by Pretrial Services.

                                             FIREARMS

        XX          Defendant shall surrender and/or refrain from obtaining any firearms. Any other
                firearms in any premises where the defendant resides while on supervised release must
                be removed from the premises and no firearms are to be brought into the premises
                during this period. The defendant shall execute a completed Prohibition on Possession
                of Firearms Agreement.

                                        MISCELLANEOUS

             Defendant shall have no contact with co-defendants, potential witnesses in this case,
              or individuals engaged in any criminal activity.
              Defendant must maintain present employment.
              Defendant must actively seek gainful employment.
       ______ Defendant shall undergo a mental competency evaluation.
              Defendant must reside:

                        at:

                        with: ______________________________________________
        X        Must reside at a dwelling approved by Pretrial Services.

                                    COMPUTERS/INTERNET

                The Defendant is subject to the following computer/internet restrictions which are to
                 Case 2:21-mj-00235 Document 4 Filed 02/05/21 Page 3 of 3


         be monitored by U.S. Pretrial Services and may include manual inspection, use of minimally
         invasive internet detection devices, and/or installation of computer monitoring software to
         insure compliance with the imposed restrictions.
                  No computer: The Defendant is prohibited from possession and/or use of any
         computers and connected devices.

                 Computer, no internet access: The Defendant is permitted use of computers or
         connected devices, but is not permitted access to the Internet (as World Wide Web, FTP sites,
         IRC servers, instant messaging).

                 Computer with internet access: The Defendant is permitted use of computers or
         connected devices, is permitted access to the internet for legitimate purposes, and is
         responsible for any fees connected with the installation and use of monitoring software.

                  Other Residents: By consent of other residents, all computers located at the address
         of record shall be subject to inspection to insure the equipment is password protected.

                     Other Restrictions:

         OTHER CONDITIONS:

         As a further condition of release, defendant shall not commit a Federal, State, or local crime
         during the period of release. The commission of a Federal offense while on pretrial release
         will result in an additional sentence of a term of imprisonment of not more than 10 years, if the
         offense is a felony; or a term of imprisonment of not more than 1 year, if the offense is a
         misdemeanor. This sentence shall be in addition to any other sentence.

         The defendant shall appear in Magistrate’s Court in the District of Columbia on
         February 19, 2021, at 1:00 PM. The defendant shall appear remotely by following the
         instructions provided for the remote connection.

         Any violation of the conditions of release may result in revocation of bail and imprisonment
         pending trial.



           s/ Albert S. Glenn
         AUSA                                                   DEFENSE ATTORNEY


         It is so ORDERED this       5th      day of February, 2021.



                                           BY THE COURT:


                                            s/Richard A. Lloret
                                           RICHARD A. LLORET
                                           UNITED STATES MAGISTRATE
Last Revised: 10/01/18
